 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                     ***
 5
      JOSHUA PORTER,                                        Case No. 2:16-cv-00633-APG-DJA
 6
                             Plaintiff,
 7                                                          ORDER
            v.
 8
      UNITED STATES OF AMERICA, ET AL.,
 9
                             Defendants.
10

11
            This matter is before the Court on Defendant United States of America’s Motion for Order
12
     to Compel Records (ECF No. 40), filed on July 24, 2019, and Motion for Leave to Supplement
13
     Motion ECF No. 40 (ECF No. 44), filed on August 14, 2019.
14
            I.      BACKGROUND
15
            Defendant United States of America requests an order compelling release of Plaintiff’s
16
     medical records from four medical providers: Mayo Clinic, Cleveland Clinic, Mercy Clinic
17
     Gastroenterology, LLC, St. Louis County of Department of Public Health, and Washington
18
     University School of Medicine. In this action, Plaintiff Joshua Porter alleges negligence against
19
     the sole remaining Defendant, United States of America, for medical treatment he received after
20
     he was found unresponsive in his home on April 18, 2013. (ECF No. 1, Cmpt.). Defendant
21
     claims that Plaintiff was treated at the University Medical Center that day, and then subsequently,
22
     by the above-listed medical providers. Those medical providers will not release medical records
23
     and related radiology films without a subpoena given that Plaintiff has not provided a HIPAA
24
     authorization. Accordingly, Defendant requests that the Court compel those medical providers to
25
     release Plaintiff’s medical records because there is no dispute Plaintiff’s medical condition is at
26
     issue in this case and no dispute over the relevancy of the records sought.
27

28
 1          II.     DISCUSSION

 2          The HIPAA regulations permit a party to obtain relevant medical records for the purposes

 3   of litigation without requiring a signed authorization. See Powell v. Texvans, Inc., No. 2:09-cv-

 4   01079-LDG, 2010 WL 4791507, at *2 (D. Nev. Nov. 18, 2010). Specifically, 45 C.F.R. §

 5   164.512(e)(1)(i) provides that a covered entity may disclose protected health information in the

 6   course of any judicial or administrative proceeding in response to an order of a court or

 7   administrative tribunal - provided that the covered entity discloses only the protected health

 8   information expressly authorized by such order. Production of protected health information

 9   should only be made subject to a “qualified protective order” that means an order of the court or

10   administrative tribunal that (A) prohibits the parties from using or disclosing the protected health

11   information for any purpose other than the litigation or proceeding for which such information

12   was requested and (B) requires the return of the information to the covered entity or the

13   destruction of the information at the end of the litigation or proceeding. 45 C.F.R. §

14   164.512(e)(1)(v).

15          Here, the Court finds that Defendant is permitted to subpoena Plaintiff’s medical records

16   on the ground that such records may contain information relevant to Plaintiff’s physical or mental

17   condition on the day of the incident, April 18, 2013. Moreover, Plaintiff failed to file a response

18   opposing Defendant’s Motion to Compel, and therefore, consents to the granting of the Motion.

19   Local Rule 7-2(d) (“The failure of an opposing party to file points and authorities in response to

20   any motion . . . constitutes a consent to the granting of the motion.”). Defense counsel shall serve

21   a subpoena duces tecum for production of Plaintiff Joshua Porter’s medical files on the following

22   medical providers: Mayo Clinic, Cleveland Clinic, Mercy Clinic Gastroenterology, LLC, St.

23   Louis County of Department of Public Health, and Washington University School of Medicine.

24   Further, the parties submit a qualified protective order consistent with 45 C.F.R. §

25   164.512(e)(1)(v) within fourteen days of this Order.

26          IT IS THEREFORE ORDERED that Defendant United States of America’s Motion for

27   Order to Compel Records (ECF No. 40) is granted.

28


                                                 Page 2 of 3
 1           IT IS FURTHER ORDERED that Defendant United States of America’s Motion for

 2   Leave to Supplement Motion ECF No. 40 (ECF No. 44) is granted.

 3           IT IS FURTHER ORDERED that the parties shall file a stipulated qualified protective

 4   order consistent with 45 C.F.R. § 164.512(e)(1)(v) to the Court by Thursday, September 12,

 5   2019.

 6           DATED: August 29, 2019

 7
                                                        DANIEL J. ALBREGTS
 8                                                      UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                               Page 3 of 3
